Citation Nr: 0101167	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-22 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinus headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals, removal 
of polyp of left antrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to January 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied the veteran's petitions to 
reopen a claim for service connection for sinus headaches and 
to reopen a claim for service connection for residuals, 
removal of polyp of left antrum.


FINDINGS OF FACT

1.  Service connection for headaches and for residuals of 
removal of polyp, left antrum, was denied by the RO in a 
February 1952 rating decision, and the appellant was notified 
of the decision in March 1952.

2.  The February 1952 rating decision was not appealed and is 
final.

3.  In August 1995, the Board denied a petition to reopen the 
claim for service connection for headaches on the basis that 
no new and material evidence had been submitted to reopen the 
claim.

4.  Items of evidence received subsequent to February 1952 
and subsequent to the August 1995 Board decision either were 
previously before agency decisionmakers, do not bear directly 
and substantially upon the specific matter under 
consideration, or, in connection with evidence previously 
assembled, are not so significant that they must be 
considered in order to fairly decide the merits of the claim.
CONCLUSIONS OF LAW

1.  The February 1952 RO rating decision in which service 
connection for residuals of removal of polyp, left antrum, 
was denied is final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. § 3.160(d) (2000).

2.  The evidence received subsequent to the February 1952 RO 
rating decision is not new and material and does not serve to 
reopen the appellant's claim for service connection for 
residuals of removal of polyp, left antrum.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The August 1995 Board decision which denied service 
connection for headaches on the basis that no new and 
material evidence had been submitted to reopen the claim is 
final.  38 U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 
(2000).

4.  Evidence received since the August 1995 Board decision 
denying service connection for headaches is not new and 
material, and the veteran's claim for service connection for 
headaches has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

The veteran served on active duty from March 1951 to January 
1952.  Service medical records showed no pertinent 
abnormality at entry upon active duty in  March 1951.  In 
August 1951 the veteran reported to sick bay  aboard ship 
with severe headaches.  He stated that he had  frontal 
headaches for the past 6 weeks that had been present of the 
past one and one-half years.  Medication was not  effective.  
The veteran also had a complaint of nasal blockage and 
"sniffed" frequently to clear his nasal  passages.  
Examination found a sinus polyp.  It was first  believed that 
this was the probable etiology of the headaches, but this 
etiology was questioned when the veteran became depressed, 
hysterical, and tearful when told that he would be returned 
to duty for approximately one month to await the scheduling 
of an exploratory surgical procedure to remove the sinus 
polyp.  The diagnosis was changed to passive-dependency 
reaction, which was believed to be the cause of the headache 
complaints.  This opinion was reinforced after the veteran 
underwent a surgical procedure to remove a degenerative cyst 
in the left antrum of the sinus with no improvement in the 
headaches.  Consultation found that these complaints were not 
on an ear, nose and throat basis.

In a February 1952 rating decision, the RO denied service 
connection for headaches and for residuals of removal of 
polyp, left antrum, and the appellant was notified of the 
decision in March 1952.

In February 1992, the veteran sought to reopen his claim for 
headaches.  In March 1992, the RO sent the veteran a letter 
requesting that he submit new and material evidence to reopen 
his claim.  The impression on a March 1992 VA x-ray 
pertaining to the sinuses was normal paranasal sinuses.  On a 
May 1992 VA examination, the examiner diagnosed chronic sinus 
headaches with normal x-rays.

In a June 1992 rating decision, the RO denied service 
connection for headaches on the basis that no new and 
material evidence had been submitted to reopen the claim.  
The veteran was notified of this decision in July 1992.  He 
appealed to the Board.  At a November 1992 hearing before a 
VA hearing officer, the veteran testified that he had had 
sinus headaches since his discharge from service in 1952.

On a July 1994 VA examination report, diagnoses included 
sinus headaches by history with normal examination.  In 
November 1994, the RO received a May 1992 General Physical 
Examination conducted by an examiner in connection for a 
claim for disability benefits from the Social Security 
Administration (SSA).  The examiner noted that the veteran 
had had sinus surgery in the 1950s while in the Navy.  
Present HEENT (head, eyes, ears, nose, and throat) 
examination was normal and there were no complaints or 
findings relevant to headaches or sinus headaches or any 
other sinus condition.  Progress notes received in November 
1994  from a private physician dated from 1990 to 1994 
contained one entry, dated in February1991, in which the 
doctor noted that the veteran's blood pressure was still 
elevated and that he was "having some dizziness; mild 
headache; and etc."  The diagnosis was hypertension.  There 
were no other complaints or findings relevant to headaches or 
sinus headaches or any other sinus condition.  Progress notes 
dated from 1979 to 1981 showed no complaints or findings 
relevant to headaches or sinus headaches or any other sinus 
condition.

In August 1995, the Board denied a petition to reopen the 
claim for service connection for headaches on the basis that 
no new and material evidence had been submitted to reopen the 
claim.

In March 1999, the RO received a statement from the veteran 
requesting that his claims for service connection for sinus 
headaches and for residuals, removal of polyp of left antrum 
be reopened.  In addition to severe headaches, the veteran 
stated that he had bleeding from the nose and sinus symptoms.  
VA outpatient records dated in 1998 and 1999, received by the 
RO in June 1999, showed no complaints or findings relevant to 
headaches or sinus headaches or any other sinus condition.  
The RO denied the veteran's claims for service connection on 
the basis that no new and material evidence had been 
submitted to reopen the claims.  The veteran appealed to the 
Board.

At a hearing in November 1999, the veteran testified that he 
had headaches in service and that his headaches continued 
after service and that he took aspirin for them until he 
developed an allergic reaction to aspirin, at which time he 
started taking Tylenol for them.  He stated that the other 
sinus conditions that he had caused him to have to blow his 
nose frequently.  Also of record is the November 1999 letter 
from a good friend of the veteran who stated that he knew the 
veteran in 1952 when he was discharged from service and they 
went to work together at same machine works company.  The 
veteran's friend stated that the veteran had had medical 
problems for a long time, that they were "some kind of head 
medical problems", and that there was a time when the 
veteran was hospitalized due to these problems.
Analysis.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be established for a current 
disabling disease by showing that the disease began or had 
its onset during active service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision. 38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
appellant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  38 
U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d) and 
20.302(a).

A rating decision of February 1952 denied entitlement to 
service connection for headaches and for residuals of removal 
of polyp, left antrum.  The appellant was notified of that 
rating decision in March 1952.  He did not appeal this 
decision within one year.  Therefore, the March 1952 decision 
is final. 38 U.S.C.A. § 7105.  In August 1995, the Board 
denied a petition to reopen the claim for service connection 
for headaches on the basis that no new and material evidence 
had been submitted to reopen the claim.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

In this case, the RO provided the veteran with notice of the 
provisions of section 3.156(a) in both the September 1999 
statement of the case and the December 1999 supplemental 
statement of the case, and the RO adjudicated the petition to 
reopen the claims based on the definition of new and material 
evidence provided in the regulation.  38 C.F.R. § 3.156(a); 
see also Hodge, 155 F.3d 1356.  The evidence received from 
the appellant subsequent to the February 1952 rating decision 
and August 1995 Board decision is presumed credible for the 
purposes of reopening the claims unless it is inherently 
false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only 
evidence received since the last final disallowance of a 
claim -- whether on the merits or on the grounds that no new 
and material evidence had been submitted to reopen -- should 
be considered "newly presented" evidence for the purpose of 
determining whether it is new and material evidence for 
reopening the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996).

Sinus Headaches.

Evidence submitted since the Board's August 1995 denial of 
the claim for service connection for headaches on the basis 
that no new and material evidence had been submitted to 
reopen the claim consists of (1) VA outpatient records dated 
in 1998 and 1999, received by the RO in June 1999, which 
showed no complaints or findings relevant to headaches or 
sinus headaches; (2) the veteran's testimony at the November 
1999 hearing that he had headaches in service and that his 
headaches continued after service ; and (3) the notarized 
November 1999 letter from a friend of the veteran who stated 
that he knew the veteran in 1952 when he was discharged from 
service and that the veteran had had medical problems for a 
long time, that they were "some kind of head medical 
problems".  With regard to this evidence, that the VA 
outpatient records (#1) are new but they do not bear directly 
and substantially on the specific matter under consideration 
because they reflect no complaints or findings relevant to 
headaches or sinus headaches.  Accordingly, the Board 
concludes that this evidence is not material.  The veteran's 
testimony at the November 1999 hearing (#2) is not new 
evidence because the veteran offered the same testimony at a 
November 1992 hearing and that testimony was considered by 
the Board in its August 1995 decision and therefore the 
evidence was previously before agency decisionmakers.  
Finally, the letter from the veteran's friend (#3) is new 
evidence but it is from a layperson and is quite vague about 
the disorder, i.e., "some kind of head medical problems", 
and therefore the Board finds that it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For these reasons and bases, the Board concludes that 
evidence received since the August 1995 Board decision 
denying service connection for headaches is not new and 
material, and the veteran's claim for service connection for 
headaches has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

Residuals, Removal Of Polyp Of Left Antrum.

Evidence received since the February 1952 rating decision 
denying service connection for residuals of removal of polyp, 
left antrum, consists of (1) medical reports, both VA and 
private, which show no complaints or findings of residuals of 
removal of polyp, left antrum; (2) the veteran's statement in 
his March 1999 claim that he had bleeding from the nose and 
sinus symptoms; (3) the veteran's November 1999 hearing 
testimony that the sinus conditions that he had caused him to 
have to blow his nose frequently; and (4) the November 1999 
letter from a friend of the veteran who stated that he knew 
the veteran in 1952 when he was discharged from service and 
that the veteran had had medical problems for a long time 
which were "some kind of head medical problems".

The Board finds that this evidence, while new, is not so 
significant, either by itself or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the claim because it either 
contains no evidence of residuals of removal of polyp, left 
antrum, (#1), is vague in its description of the disorder 
(#4), or describes symptoms that have not been objectively 
verified or attributed to a current medical disorder (#2 & 
#3).  38 C.F.R. § 3.156(a); see Sanchez-Benitez v. West, 13 
Vet. App. 232 (1999) (subjective symptomatology alone without 
medical evidence of an underlying impairment capable of 
causing the symptom alleged generally cannot constitute 
evidence of the existence of a current disability for VA 
service connection purposes).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for headaches is denied. 

New and material evidence not having been submitted, the 
claim for service connection for residuals of removal of 
polyp, left antrum, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

